DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2020 has been entered.

Response to Amendment
This action is in response to the remarks filed on 08/17/2020.
The amendments filed on 08/17/2020 have been entered. Accordingly, claims 1-4, 6-7 remain pending.
 	The previous rejections of the claims under 35 USC 112(b) have been withdrawn in light of Applicant’s amendments and remarks. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4, 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites the limitation “wherein the pillar adjusts according to an angle ±90˚”. However, neither the original claims, original drawings, nor the specification as originally filed provides support for this limitation. Applicant has indicated, see pg. 6 of Remarks filed 08/17/2020, that support for this limitation can allegedly be found on pg. 5, paragraphs [020], [021]. However, it appears that the gantry and not the “pillar” as presently claimed, adjusts according to an angle ±90˚. As such, claims 1-4 and 6-7 contain new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the pillar (101) [...] that moves vertically in an upward and downward motion configured to adjust height of said device [...] wherein the pillar adjusts according to an angle ±90˚” which renders the claim indefinite. It is unclear how a moving vertically in an upward and downward motion results in an angular adjustment. For the present purposes of examination, the limitation has been interpreted as –wherein the gantry adjusts according to an angle ±90˚--, which is consistent with the disclosure as noted above regarding the 35 USC 112(a) rejection of the claim. 
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Toniolo et al. (US 2013/0281843, October 24, 2013, hereinafter “Toniolo”) in view of Gross (US 2008/0103387, May 1, 2008) and Souchay (US 2012/0140878, June 7, 2012).
Regarding claim 1, Toniolo discloses, as best understood in light of the 35 USC 112(b) rejection stated above, an integrated device for carrying out mammography, tomosynthesis (“This invention relates to an apparatus for carrying out an examination on the breast, in particular for carrying out mammography and/or tomosynthesis ("digital breast tomosynthesis", DBT), and biopsy.” [0002]) and stereotactic biopsy (“stereotaxic biopsy” [0005]) in sitting, standing and lying down position (“The fact that the third frame 8 is mobile between these positions allows the apparatus to be set up in two configurations, so as to perform examinations of the breast with the patient in a prone position (when the third frame 8 is in the substantially horizontal position) and erect/seated (when the third frame 8 is in a substantially vertical position).” [0052]), the device comprises:
a) a gantry (102) (analysis head 5, e.g. see Fig. 1 and corresponding description), rotatably mounted to a pillar (101) (floor support means 9, e.g. see Figs. 1, 4 and corresponding descriptions) to pivot about a horizontal axis of the pillar (101) which is capable of rotating at ±90°  (Fig. 8 and corresponding description, “The frame 7 can be positioned at any angle; it can preferably be rotated at least 270.degree., even more preferably 360.degree..” [0077], also see Fig. 7 and corresponding description, Examiner notes that analysis head 5, i.e. “gantry” is attached to and moves along with frame 7 as shown in e.g. Fig. 1 and corresponding description) and vertical axis of the pillar (101), tilting between +90° and +15° (Figs. 3-4 and corresponding descriptions; [0113], gantry can be tilted from 0° at the vertical position to 90° at the horizontal position [0051]-[0052]), comprising of a detector (105) configured for placing a patient’s breast to be imaged (X-ray detector device 2, e.g. see Fig. 1 and corresponding description);
 b) an x-ray tube assembly (103) mounted in said gantry (102) containing an x-ray source configured for generating x-rays of different energy that assist in taking 2D and 3D images of the patient's breast (X-ray source 4, e.g. Fig. 1 and corresponding description; “perform mammography and/or tomosynthesis of a patients breast and biopsy).” [0030]); 
d) the pillar (101) supporting said gantry (102) that moves vertically in an upward and downward motion configured to adjusts height of said device for positioning a patient at sitting, standing and lying down position (“The floor support means 9 more preferably comprise a pair of telescopic columns 13” also see “means for the vertical movement 12” [0039]-[0045]; also see [0052], [0107]-[0111], Figs. 1-3 and corresponding descriptions), wherein the gantry adjusts according to an angle ±90°  (Fig. 8 and corresponding description, “The frame 7 can be positioned at any angle; it can preferably be rotated at least 270.degree., even more preferably 360.degree..” [0077], also see Fig. 7 and corresponding description).
Although Toniolo discloses tilting between +90° and +15°, Toniolo fails to disclose tilting to -15°. 
However, Gross teaches, in the same field of endeavor, a gantry tilting to -15° (Figs. 1-2 and corresponding description; “joint 106 allows the back to recline by at least 15 degrees” [0150]; also see “A rigid fixture 110 connects an x-ray unit 112 to the back of the chair, and another rigid fixture 114 connects a support base 138 to the back of the chair. Support base 138 is coupled to a biopsy unit 116, and is also coupled to a breast compression device 128, at least when the breast is being imaged and when the biopsy is performed. When the back of the chair tilts back, both x-ray unit 112 and biopsy unit 116 move together with the back of the chair, maintaining the same position and orientation relative to each other, so that, for example, if the x-ray unit is aligned with a particular location on the biopsy unit, then it will remain aligned with that location when the back of the chair is tilted back, or brought upright.” [0152]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Toniolo with tilting to -15° as taught by Gross in order to reduce patient discomfort by providing a reclining position that is suitable for patients that have a tendency to faint during a biopsy procedure ([0019] of Gross).
Toniolo also fails to disclose a compression pad (104), wherein the compression pad (104) is above the detector (105), and configured for compressing a patient’s breast to be imaged. (Although, Examiner notes that Gross does teach a breast compression device 128, Fig. 1 being above an x-ray detector holder 502, Fig. 5A).
However, Souchay teaches in the same field of endeavor, a compression pad (104), wherein the compression pad (104) is above the detector (105), and configured for compressing a patient’s breast to be imaged (“a breast support 25 and a compression pad 26 parallel to the breast support 25 for compressing the breast O when it is positioned on the breast support 25, as illustrated in FIG. 1. The compression pad 26 is positioned above the breast support 25 and can be translated relative to the latter along a translation rail 27. The breast support 25 comprises a radiation detector 251 corresponding to the radiation used by the source 24. The breast support 25 and compression pad 26 help keep the breast O immobile during acquisition of medical images.” [0022], Fig. 1 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Toniolo with a compression pad (104), wherein the compression pad (104) is above the detector (105), and configured for compressing a patient’s breast to be imaged as taught by Souchay in order to help immobilize a breast during image acquisition ([0022] of Souchay). 
Toniolo also fails to disclose a display (107) where a processed image of the patient’s breast is displayed. (Although, Examiner notes that Gross does generally teach a display screen [0020], that is not necessarily part of the integrated device).
However, Souchay further teaches, in the same field of endeavor, a display (107) where a processed image of the patient’s breast is displayed (“display 5 connected to the control unit 3 for displaying the acquired images [...] The display 5 can be integrated into the acquisition unit 2” [0032]-[0033], Fig. 1 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Toniolo with a display (107) where a processed image of the patient’s breast is displayed as taught by Souchay in order to provide a visual aid to a practitioner ([0032]-[0035] of Souchay). 

Regarding claim 2, Toniolo modified by Gross and Souchay discloses the limitations of claim 1 as stated above. Toniolo further discloses wherein said gantry (102) is configured for image acquisition in 2D and 3D modes (“mammography and/or tomosynthesis of a patients breast” [0030]; also see [0082]) and in sitting, standing and lying down positions (“perform examinations of the breast with the patient in a prone position (when the third frame 8 is in the substantially horizontal position) and erect/seated (when the third frame 8 is in a substantially vertical position).” [0052]) wherein rotation of the gantry (102) is independent of rotation of that of the x-ray tube assembly (103) ([0082]-[0085]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toniolo in view of Gross and Souchay as applied to claim 1 above and further in view of Smith et al. (US 2012/0063567, March 15, 2012, hereinafter “Smith 1”), Sandberg (US 3,629,594, December 21, 1971), and Manak et al. (US 2014/0135623, filed November 15, 2012, hereinafter “Manak”).
Regarding claim 3, Toniolo modified by Gross and Souchay discloses the limitations of claim 1 as stated above. Toniolo further discloses wherein said x-ray tube assembly (103) which is attached rotatably to the gantry (102) is configured to tilt in different angles ([0082]-[0085]) and configured to capture 2D and 2D image of the patient’s breast (“mammography and/or tomosynthesis of a patients breast” [0030]; also see [0082]) in sitting, standing and lying down position (“perform examinations of the breast with the patient in a prone position (when the third frame 8 is in the substantially horizontal position) and erect/seated (when the third frame 8 is in a substantially vertical position).” [0052]).
Toniolo fails to disclose different angles between ±30° and 0°. 
However, Smith 1 teaches, in the same field of endeavor, rotating an x-ray tube assembly for tomosynthesis imaging “In tomosynthesis mode, tube arm assembly 106 and compression arm assembly 110 are decoupled such that compression arm assembly 110 stays in one position, compressing the patient's breast, while tube arm assembly 106 rotates about the axis, for example +/-15 degrees relative to compression arm assembly 110. Tomosynthesis can be carried out for different image orientations, so that compression arm assembly 110 can be rotated about the axis (alone or together with assembly 106) for a desired image orientation and locked in place, and then tube arm assembly 106 can be rotated relative to that position of compression arm assembly 110 for tomosynthesis imaging over +/-15 degrees or some other desired angular range.” ([0072-[0073]). Smith 1 does not explicitly teach ±30° and 0°. Instead, Smith teaches +/- 15 degrees or some other desired angular range. However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of invention to modify the angular range taught by Smith 1 to ±30° and 0°., because Applicant has not disclosed that having ±30° and 0° provides an unexpected advantage, is used for a particular purpose, or solves a stated problem. As such, the modification of angular would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Toniolo in view of Smith 1.
Toniolo fails to disclose wherein firing of x-ray by the x-ray tube assembly (103) is stopped with a buzzer on reaching an angle of -30°.
However, Sandberg teaches, in an analogous field of endeavor (e.g. x-ray diagnostics e.g. see col 1, ll. 15-22), firing of x-ray by the x-ray assembly (103) is stopped with buzzer (“actuate the warning device 40, and also preferably to deactivate the X-ray tube 42 or other high-energy beam source. The warning device 40 may comprise a buzzer, bell, lamp or the like.” col 3, ll. 15-25).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Toniolo with wherein firing 
Toniolo fails to disclose wherein compression on breast is released automatically on the x-ray assembly reaching -30°.
However, Manak teaches, in the same field of endeavor, wherein compression on breast is released automatically (“the plates are separated to release compression on the breast 202. In some embodiments, the release of compression may be performed autonomously once a control module” [0057]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Toniolo modified by Souchay with wherein compression on breast is released automatically on the x-ray assembly reaching -30° as taught by Manak in order to increase patient comfort ([0048] of Manak). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toniolo in view of Gross and Souchay as applied to claim 1 above and further in view of Manak.
Regarding claim 4, Toniolo modified by Gross and Souchay discloses the limitations of claim 1 as stated above but fails to disclose wherein said compression pad (104) compresses the patient’s breast placed at the detector (105) to a minimum breast thickness of 10 mm and wherein the compression pad (104) moves vertically in a range between 10 mm and 200 mm above the detector (105) by a pneumatic mechanism. (Although, Examiner notes, that Souchay was previously cited above regarding claim 1 for the compression pad).
(see varying distances between 214 and 216 in Figs. 3-8 and corresponding descriptions) and wherein the compression pad (104) moves vertically in a range above the detector (105) (“the lower plate 216 is fixed and the upper plate 214 is articulable along a compression direction 222 by the actuator 220. The upper plate 214 may be articulated downward (in the sense of FIG. 2) toward the lower plate 216 to compress the breast and upward away from the lower plate 216 to reduce an amount of compression on the breast 202 and/or to release the breast 202 from between the upper plate 214 and the lower plate 216.” [0033]) by a pneumatic mechanism (“The actuator 220 may be controlled by the control module 240 and/or an operator. In various embodiments, a variety of devices or mechanisms (e.g., one or more motors, pneumatic or hydraulic cylinders, electronic linear actuators, hand-operated mechanisms, or the like) may be employed to articulate the plates.” [0033]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Toniolo modified by Souchay with a pneumatic mechanism as taught by Manak in order to increase patient comfort and provide autonomous control of compression ([0057], [0070] of Manak).
Manak does not explicitly teach that minimum breast thickness is 10 mm or that the range of movement is between 10 mm and 200 mm. However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of invention to modify the minimum breast thickness and range of movement taught by Manak to 10 mm and 10 mm and 200 mm, respectively, because Applicant has not disclosed that these values provides an unexpected advantage, is used for a particular purpose, or solves a stated problem. Furthermore, .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toniolo in view of Gross and Souchay as applied to claim 1 and further in view of Smith 1. 
Regarding claim 6, Toniolo modified by Gross and Souchay discloses the limitations of claim 1 as stated above but fails to disclose wherein said x-ray tube assembly (103) contains a collimator (108) configured for collimating the x-ray beams on the patient’s breast wherein the filter material of the collimator (108) is automatically selected depending on the thickness of the patient’s breast and wherein the filter material is at-least one of 0.1mm Rhodium, 0.1mm Silver, 0.1mm Molybdenum, 0.5mm Aluminium. 
However, Smith 1 teaches, in the same field of endeavor, wherein said x-ray tube assembly (103) contains a collimator (108) configured for collimating the x-ray beams on the patient’s breast wherein the filter material of the collimator (108) is automatically selected depending on the thickness of the patient’s breast and wherein the filter material is at-least one of 0.1mm Rhodium, 0.1mm Molybdenum ([0067]).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toniolo in view of Gross and Souchay as applied to claim 1 above and further in view of Smith et al. (US 2012/0114095, May 10, 2012, Applicant submitted prior art via the IDS, hereinafter “Smith 2”).
Regarding claim 7, Toniolo modified by Gross and Souchay discloses the limitations of claim 1 as stated above but fails to disclose wherein said x-ray tube assembly (103) is attached to a face shield (106) configured to provide a mechanical interlock against patient contact with the x-ray tube assembly as it moves and wherein the face shield (106) is removed during tomosynthesis. 
However, Smith 2 teaches, in the same field of endeavor, wherein said x-ray tube assembly (103) is attached to a face shield (106) (Shield 113 [0023], Figs. 3 and 4 and corresponding descriptions), configured to provide a mechanical interlock against patient contact with the x-ray tube assembly as it moves ("Shield 114 bulges away from central opening 114c in a direction away from column 100, to allow the patient's breast to reach and become immobilized in unit 104 while the patient's body is separated by shield 114 from the rotating components, namely gantry 106 and x-ray source 108 and receptor housing 110.” [0023]) and wherein the face shield (106) is removed during tomosynthesis (“Portions of shield 114 may be removable or hinged to further facilitate access.” [0023]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Toniolo with wherein said x-ray tube assembly (103) is attached to a face shield (106) configured to provide a mechanical interlock against patient contact with the x-ray tube assembly as it moves and wherein the face shield (106) is removed during tomosynthesis as taught by Smith 2 in order to avoid collision of rotating assemblies with a patient ([0022] of Smith 2).

Response to Arguments
Applicant’s arguments regarding the prior art rejections of the claims have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues, see paragraph spanning pgs. 8-9 of Remarks, that the prior art of record fails to disclose the claimed position of the gantry. Examiner respectfully disagrees. With respect to the gantry pivoting about a horizontal axis of the pillar and being capable of rotating at +/-90 deg Toniolo discloses in paragraph [0077]: “The frame 7 can be positioned at any angle; it can preferably be rotated at least 270.degree., even more preferably 360.degree...”, and therefore Toniolo does in fact disclose the claimed gantry rotation about the horizontal axis. Toniolo also discloses tilting between +90 deg and + 15 deg as depicted in Figs. 3-4 and corresponding descriptions. Toniolo is merely silent on the gantry being able to tilt further to -15 deg. However, secondary reference Gross teaches in paragraph [0050]: “joint 106 recline by at least 15 degrees”. Therefore Toniolo modified by the teachings of Gross does in fact also disclose the claimed gantry tilting rotation. 
Applicant further argues, see paragraph spanning pgs. 9-10 of Remarks, that Toniolo fails to disclose the x-ray tube assembly as claimed since Toniolo only discloses an x-ray detector. Examiner respectfully disagrees because Toniolo also discloses an x-ray source 4 in Fig. 1 and corresponding description. 
Applicant further argues, see first full paragraph on pg. 10 of Remarks, that Toniolo fails to disclose the claimed pillar because the vertical adjustment disclosed by Toniolo is only restricted to the height and not for any particular angle. Examiner respectfully disagrees because claim 1 recites that the pillar moves vertically to adjust height of the device in an upward and downward motion and does not require, as best understood in light of the 35 USC 112(b) rejection stated above, adjusting the pillar according to any particular angle as argued by Applicant. 
In response to applicant's arguments against the references individually (see Arguments regarding secondary reference Wang spanning pgs. 10-12), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further Applicant’s arguments with respect to the Wang reference have been considered but are moot because the reference is no longer being used in the current rejection.
Regarding claim 2, Applicant argues that Toniolo fails to disclose 2D and 3D imaging. Examiner respectfully disagrees because Toniolo discloses in e.g. paragraph [0030] performing mammography (i.e. 2D imaging) and tomosynthesis (i.e. 3D imaging). 

Regarding claim 4, Applicant argues the prior art of record fails to disclose moving the compression pad by a pneumatic mechanism (see pgs. 16-17 of Remarks). Examiner respectfully disagrees because Manak teaches a compression pad that is operated by a pneumatic mechanism in paragraph [0033]. Applicant further argues the prior art fails to make obvious the claimed range however Examiner respectfully disagrees because it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05.II.A and pgs. 10-11 of Final rejection mailed 03/19/2020). 
Regarding claim 6, Applicant argues the prior art of record fails to disclose the claimed collimator, see pgs. 17-18 of Remarks. Examiner respectfully disagrees because Smith 1 teaches a collimator with multiple filters that can be automatically adapted based on breast thickness in paragraph [0067]: “an image acquisition device or system in the form of a tomosynthesis acquisition system that is configured, programmed or adapted to modify at least one acquisition parameter in response to breast density or thickness characteristics [...] a nominal size 0.3 mm 
Regarding claim 7, in response to applicant's argument that the teachings of Smith 2 do not teach that claimed face shield (see pgs. 18-19 of Remarks), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                           


/SERKAN AKAR/            Primary Examiner, Art Unit 3793